Citation Nr: 0432471	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  02-15 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for legal entitlement to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  In a January 1999 decision, the Board denied the 
appellant's application to reopen a claim for VA benefits.  

2.  Additional evidence received since the Board's January 
1999 decision is not material because it is not so 
significant that it must be considered in order to fairly 
decide the claim.


CONCLUSION OF LAW

1. The Board's January 1999 decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2003).

2. New and material evidence has not been received since the 
January 1999 denial, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), does 
not apply in the instant case.  The only issue is whether new 
and material evidence has been submitted to show that the 
appellant had qualifying service for the benefit sought.  The 
record includes service department verification of the 
appellant's service.  Because qualifying service and how it 
may be established are outlined in statute and regulation, 
the Board's review is limited to interpretation of the 
pertinent law and regulations.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  The Court has recognized that enactment 
of VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation.  Mason 
v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000).

I.  Facts

The appellant filed his initial claim of service connection 
for osteoarthritis and hypertension in October 1987.  Using 
the information provided by the appellant of "Pvt. D. Co. 1st 
MIL Police USAFFE," the RO sought verification of service 
via the National Personnel Records Center (NPRC).  As of 
December 1988, the NPRC replied that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States of America (US).  In February 1989, the RO 
denied the appellant's claim.  The appellant also received a 
letter from US Army Personnel Center that his request for a 
roster of the First Military Battalion had been considered, 
but the center did not have the personnel resources to comply 
with such a request, and therefore, the request must be 
denied.    

In June 1991, the appellant filed an application to reopen a 
claim for benefits.  A month later the RO denied the 
application on the basis no new and material evidence had 
been submitted.  The appellant appealed, and in November 1992 
the Board reiterated the initial denial of the appellant's 
claim for benefits based on the lack of service department 
verification of US service.  

Another May 1994 response from the US Army Reserve Personnel 
Center noted the evidence submitted was insufficient to 
warrant a change in prior certification of lack of recognized 
service.  In August 1994, the RO denied an application to 
reopen a claim for VA benefits, and the appellant instituted 
an appeal requesting a hearing.  

In February 1995, the Board denied a motion for 
reconsideration of the November 1992 decision on the merits. 
The appellant also appealed the November 1992 Board decision 
to the United States Court of Veterans Appeals (Court), and 
in October 1996 Court affirmed the Board's decision. In 
August 1997, the Board denied a second motion for 
reconsideration of the November 1992 decision on the merits.  

In December 1997, the Board remanded the appeal concerning 
new and material evidence for a hearing.  In January 1999, 
the Board denied the application to reopen a claim for VA 
benefits due to the lack of new and material evidence.  

In April 1999, the appellant filed an application to reopen a 
claim for VA benefits and submitted among the following:  A 
certification from the Armed Forces of the Philippines Office 
of the Adjutant General dated April 1999 citing service in 
the USAFFE; an August 2000 lay statement chronicling his 
attempts to secure information regarding US military service 
and that he received disability benefit for service during 
World War (WW) II; a copy of a 1997 Social Security 
Administration Handbook; and 1971 extract from the Armed 
Forces of the Philippines Camp General Emilio Aguinaldo 
noting the appellant's twenty-five years, one month, and 
fourteen days of service from November 1941 to May 1946, and 
January 1951 to August 1971; an affidavit dated March 1989 
asserting the appellant served with the USAFFE; medical 
evidence of low back pain, vertigo, dated January 2000; an 
appeal to the Philippines Veterans Administration; a 
photocopy of a certificate of appreciation from the Disabled 
American Veterans organization; discharge papers from the 
Philippine Army in 1946; a copy of the appellant's 
certification of naturalization; and a copy of the 
appellant's US passport.  In March 2002, the NPRC again 
stated the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the US Armed Forces.  

Also of record is an inquiry to the NPRC generated by the 
appellant, where he referred to service in Korea from January 
1951 to September 1971.  A certification from the Armed 
Forces of the Philippines noted the appellant's name was 
carried on a roster of troops stationed in Japan in 1954, and 
that the appellant retired after twenty-five years of service 
in the Armed Forces of the Philippines.  The record indicates 
the appellant sought recognition of service with the US Armed 
Forces only in relation to WWII.  In April 2002, the NPRC 
wrote a letter to the appellant that the Department of the 
Army was not authorized to issue a DD Form 214 or a discharge 
certificate to former members of the Philippine Commonwealth 
Army. 

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the claim.  Hodge, 155 F.3d at 1362.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  38 U.S.C.A. § 107(a) (West 
2002); 38 C.F.R. § 3.40 (2003).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2003).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following:  (1) service of four months or more; 
(2) discharge for disability incurred in the line of duty; or 
(3) ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2003).  When 
the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c) (2003).

The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the US Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Venturella v. Gober, 10 Vet. App. 340 (1997).

III.  Analysis

It is noted at the outset that the appellant requested a 
Decision Review Officer (DRO) examine his appeal pursuant to 
notification of such right in a September 2002 letter from 
the RO.  Thereafter, an October 2002 statement of the case 
and a March 2003 supplemental statement of the case were both 
signed by a DRO.  To this extent, the appellant's request for 
a DRO examination was fulfilled.  

The appellant's application for benefits based on legal 
entitlement cannot be reopened because he has not submitted 
any material evidence to justify re-examination of the issue.  
Because the appellant did not submit a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department meeting the conditions in 
38 C.F.R. § 3.203(a), and in light of the NPRC response that 
the appellant had no recognized service with the US, all of 
the additional evidence submitted by the appellant since the 
last denial is not legally significant.  

Though the appellant appears to have been recognized by the 
Republic of the Philippines as having participated in WW II, 
and by US service organizations like Disabled American 
Veterans, there is no recognition in the record by any 
official US military department of any service by the 
appellant with the US in the Far East during WW II.  Proof of 
eventual US citizenship is not proof of service with the US 
between 1941 and 1946.  The repeated searches with the NPRC 
reflected in the record have failed to locate the legal 
evidence necessary to establish entitlement to US VA benefits 
for the appellant.  Thus, none of the evidence received bears 
directly and substantially on the issue of the veteran's 
service and is not so significant that it must be considered 
in order to fairly decide the claim.


ORDER

As new and material evidence has not been received to reopen 
a claim of legal entitlement for VA benefits, the appeal is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



